Cite as 2013 Ark. 417


                   SUPREME COURT OF ARKANSAS
                                           No.   CR-12-205

                                                      Opinion Delivered   October 24, 2013
WESLEY ELISHA GRISSOM                                 PRO SE APPEAL FROM THE
  APPELLANT                                           GARLAND COUNTY CIRCUIT
                                                      COURT, 26CR-06-611, HON. MARCIA
v.                                                    R. HEARNSBERGER, JUDGE
STATE OF ARKANSAS
  APPELLEE
                                                      AFFIRMED.


                                           PER CURIAM

       On September 18, 2008, judgment was entered reflecting that appellant Wesley Elisha

Grissom had entered a plea of guilty to sexual assault in the first degree for which he was

sentenced to 660 months’ imprisonment.1 Now before us is a pro se appeal lodged by appellant

that pertains to two orders entered in the trial court.

       On December 14, 2011, appellant filed in the trial court a pro se petition to correct a

sentence illegal on its face and to reduce sentence pursuant to Arkansas Code Annotated section

16-90-111 (Supp. 2006). The petition was denied on the day it was filed, and appellant timely

filed a notice of appeal from the order.

       On January 17, 2012, appellant filed a second pro se petition pursuant to section 16-90-



       1
        While the transcript of the hearing when appellant entered the plea establishes that
appellant was repeatedly informed that the sentence was enhanced under Arkansas Code
Annotated section 5-4-501 (Repl. 2006) by virtue of his having been found guilty of four or
more prior felony offenses, the original judgment did not reflect that appellant was sentenced
as a habitual offender. On March 31, 2009, an amended judgment was entered correcting the
omission.
                                      Cite as 2013 Ark. 417


111, in which he again argued that the sentence imposed was illegal on its face. The second

petition was also denied, and appellant timely filed a notice of appeal as to that order as well.

       The appeal from the two orders was lodged in this court, and both appellant and the

appellee State have filed a brief. This court has held that it will not reverse the circuit court’s

decision under section 16-90-111 unless that decision is clearly erroneous. DeLoach v. State, 2010
Ark. 79 (per curiam). The trial court’s decision to deny appellant’s petitions was not clearly

erroneous.

       A claim that a sentence is illegal presents an issue of subject-matter jurisdiction that can

be addressed at any time. Hill v. State, 2013 Ark. 291 (per curiam); Skinner v. Hobbs, 2011 Ark.
383 (per curiam); see Culbertson v. State, 2012 Ark. 112 (per curiam). Arkansas Code Annotated

section 16-90-111(a) provides authority to a trial court to correct an illegal sentence at any time.

See Reeves v. State, 339 Ark. 304, 310, 5 S.W.3d 41, 44 (1999); Renshaw v. Norris, 337 Ark. 494, 500,

989 S.W.2d 515, 518 (1999). Accordingly, the trial court had authority to grant relief under the

statute if the sentence imposed on appellant was indeed illegal. Hodges v. State, 2013 Ark. 299

(per curiam).

       In both petitions that appellant filed, he argued that the evidence adduced at trial was

insufficient to show that he had in fact been convicted of four or more felonies. He claimed that

his sentence was illegal because he was not proven to be a habitual offender with four or more

prior felony convictions who was subject to an enhanced sentence.

       It should first be noted that sentencing in Arkansas is entirely a matter of statute. State

v. Colvin, 2013 Ark. 203, ___ S.W.3d ___; Glaze v. State, 2011 Ark. 464, 385 S.W.3d 203. No


                                                 2
                                      Cite as 2013 Ark. 417


sentence shall be imposed other than as prescribed by statute. Maldonado v. State, 2009 Ark. 432.

A void or illegal sentence is one that is illegal on its face. Lovelace v. State, 301 Ark. 519, 785
S.W.2d 212 (1990); Fritts v. State, 298 Ark. 533, 768 S.W.2d 541 (1989). A sentence is illegal on

its face when it exceeds the statutory maximum for the offense for which the defendant was

convicted. Lovelace, 301 Ark. 519, 785 S.W.2d 212; Fritts, 298 Ark. 533, 768 S.W.2d 541. If a

sentence is within the limits set by statute, it is legal. Davis v. State, 2013 Ark. 189 (per curiam).

       The sentence imposed on appellant was within the statutory range for the offense. Sexual

assault in the first degree was a Class A felony when appellant committed the offense in 2006.

Ark. Code Ann. § 5-14-124(d) (Repl. 2006). In 2006, a Class A felony committed by a defendant

with four or more prior felony convictions was punishable by a term of imprisonment of not

less than six years nor more than 60 years. Ark. Code Ann. § 5-4-501(b)(2)(B) (Repl. 2006).

Appellant’s sentence of 660 months (55 years) was within that range.

       When a sentence is within statutory range, neither the process by which the defendant

was determined to be a habitual offender nor the validity of the individual prior felony

judgments renders the judgment-and-commitment order illegal or invalid on its face. See Turner

v. State, 2012 Ark. 99 (per curiam) (citing Peterson v. State, 317 Ark. 151, 876 S.W.2d 261 (1994)).

Appellant did not establish that he was entitled to postconviction relief under section 16-90-111.

       Affirmed.

       Wesley L. Grissom, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Rachel Hurst Kemp, Ass’t Att’y Gen., for appellee.




                                                  3